DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
  
Response to Amendment
	Applicant’s amendment of 1/25/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 2, 4-16, 22, 25, 26. Claims 1-2,4-16, 22-27 are pending in the application and are considered on their merits below.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 10-13, and 22-24 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 20110132427).
As to claim 1, Kalkanoglu is directed to a solar cell module (abstract) comprising:
A back sheet (roofing substrate/shingle/tile; paragraph 0101); 
A plurality of solar cells supported on the back sheet, the solar cells being arranged on the back sheet in a predetermined pattern comprising a plurality of rows of solar cells 
The solar cells of each row being electrically interconnected in along the back-sheet with at least a first one of the solar cells of a row of solar cells electrically connected to a second one of the solar cells of the row of solar cells so as to define a current flow path configured to aggregate the electrical energy produced by the solar cells (paragraph 0007 and 0081); and
A protective covering overlying the solar cells (paragraph 0097).
The Examiner notes that while the embodiments of the prior art do not specifically recite a plurality of solar modules, the reference is directed to a solar roof covering and, as such, a skilled artisan would readily appreciate that multiple modules are required to cover the desired space of the roof to achieve a desired electrical output without undue experimentation or hindsight.
The prior art teaches electrically interconnecting the rows of solar cells, but does not explicitly teach each row being electrically interconnected in series along the back-sheet.  However, a skilled artisan would readily understand that the configuration of interconnection is well-known and widely understood in the PV art.  Therefore, the selection of series interconnection (over parallel interconnection) is a selection well within purview of a skilled artisan without improper hindsight and/or undue experimentation.  A skilled artisan would readily appreciate that the selection of series and/or parallel interconnection is selected based on the electrical requirements of the module(s).
Regarding claim 2, the reference teaches a panel incorporating the module of claim 1 (Figure 1).
Regarding claims 10-11, the reference teaches the structural limitations of the instant claim.  The instant claim provides product by process limitations (half cells being cleaved from single wafer solar cells).  This configuration is merely functional limitations and the claim is met by meeting the structural requirements of the claim.  
Regarding claim 12, the reference teaches the predetermined pattern comprises a plurality of rows of cells with each row being shifted with respect to at least one adjacent row of solar cells (shown in Figure 6).
Regarding claim 13, the reference teaches cells (which inherently have independent polarities, met even when the polarities are identical) and are arranged to adjacent cells to form groups with 
As to claim 22, Kalkanoglu is directed to a solar cell module (abstract) comprising:
A back sheet (roofing substrate/shingle/tile; paragraph 0101); 
A plurality of solar cells supported on the back sheet, the solar cells being arranged on the back sheet in a predetermined pattern comprising a plurality of rows of solar cells with each row being shifted with respect to at least one adjacent rows of cells (elements, 112; paragraph 0081; Figure 1 shows staggered); 
The solar cells being electrically interconnected to aggregate the electrical energy produced by the solar cells (paragraph 0007 and 0081); and
A protective covering overlying the solar cells (paragraph 0097).
The reference teaches the structural limitations of the instant claim.  The instant claim provides product by process limitations (half cells being cleaved from single wafer solar cells).  This configuration is merely functional limitations and the claim is met by meeting the structural requirements of the claim.  
Regarding claim 23-24, the reference teaches the structural limitations of the instant claim.  The instant claim provides product by process limitations (half cells being cleaved from single wafer solar cells).  This configuration is merely functional limitations and the claim is met by meeting the structural requirements of the claim.  Further, the cells, which inherently have independent polarities, met even when the polarities are identical) and are arranged to adjacent cells to form groups with predetermined polarity configurations (any configuration necessarily reads on pre-determined as they are known, at least, directly prior to manufacture).
Claims 4-9 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 20110132427) as applied to claim1 above, and further in view of Stevens (US 20060032527).
Regarding claim 4, Applicant is directed above for a full discussion of Kalkanoglu as applied to claim 1.  The reference teaches each row being shifted by a portion width of a solar cell, a portion at which appears to be half (Figure 6) but does not explicitly teach one-half the width.

Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to specifically select a one-half cell width offset for the device of Kalkanoglu, for a please aesthetic that matches a roofing appearance, as taught by Stevens, with a reasonable expectation of success. 
Regarding claim 5, the prior art teaches half-cell segments of solar cells located at the ends of the shifted rows to fill the space left by the shifting of these rows (dummy cells, 114 paragraph 0081) where Figure 6AB shows portion cells and whole cells as dummy, and Stevens (as fulled detailed in the parent claim above) accounts for half-width specifically.
Regarding claim 6, the prior art teaches the half-cell segments comprising dummy cells that do not produce electrical energy (paragraph 0081).
Regarding claim 7, Applicant is directed above for a full discussion of Kalkanoglu as applied to claim 3.  The reference teaches the shifted rows resulting in unfilled spaces at the end of the rows and where some are portion cell sized segments and some are full sized segments (Figure 6AB).  
Kalkanoglu does not explicitly teach one-half the width.
Stevens is directed to a solar panel/roofing overlay wherein cells are shifted to form random pattern or common bisecting rows (Figures 13 and 14) to mimic the roofing appearance and form a pleasing aesthetic (paragraph 0055).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to specifically select a one-half cell width offset for the device of Kalkanoglu, for a pleasing aesthetic that matches a roofing appearance, as taught by Stevens, with a reasonable expectation of success. 

As to claim 26, Kalkanoglu is directed to a solar cell module (abstract) comprising:
A back sheet (roofing substrate/shingle/tile; paragraph 0101); 
A plurality of solar cells supported on the back sheet, the solar cells being arranged on the back sheet in a predetermined pattern comprising a plurality of rows of solar cells extending across the back-sheet (backsheets 110a-d taken together a back-sheet) and arranged along a length of the back-sheet with each row being shifted with respect to at least one adjacent rows of cells (elements, 112; paragraph 0081; Figure 1 shows staggered); 
The solar cells being electrically interconnected to aggregate the electrical energy produced by the solar cells (paragraph 0007 and 0081); and
A protective covering overlying the solar cells (paragraph 0097).
The prior art teaches electrically interconnecting the rows of solar cells, but does not explicitly teach each row being electrically interconnected in series along the back-sheet.  However, a skilled artisan would readily understand that the configuration of interconnection is well-known and widely understood in the PV art.  Therefore, the selection of series interconnection (over parallel interconnection) is a selection well within purview of a skilled artisan without improper hindsight and/or undue experimentation.  A skilled artisan would readily appreciate that the selection of series and/or parallel interconnection is selected based on the electrical requirements of the module(s).
The reference teaches the structural limitations of the instant claim.  The instant claim provides product by process limitations (half cells being cleaved from single wafer solar cells).  This configuration is merely functional limitations and the claim is met by meeting the structural requirements of the claim.
The reference teaches each row being shifted by a portion width of a solar cell, a portion at which appears to be half (Figure 6) but does not explicitly teach one-half the width.
Stevens is directed to a solar panel/roofing overlay wherein cells are shifted to form random pattern or common bisecting rows (Figures 13 and 14) to mimic the roofing appearance and form a pleasing aesthetic (paragraph 0055).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to specifically select a one-half cell width offset for the device of Kalkanoglu, for a please aesthetic that matches a roofing appearance, as taught by Stevens, with a reasonable expectation of success. 
.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu (US 20110132427) as applied to claim 1.
Regarding claims 14-16, Applicant is directed above for a full discussion of Kalkanoglu as applied to claim 1 and parent claim 10.  The prior art teaches pre-determined arrangement of cells and the grouping and electrical interconnection for a predetermined circuit configuration.  A skilled artisan would have been motivated to select any desired electrically interconnection to achieve a desired electrical output for the solar cell module with a reasonable expectation of success, as such interconnection is well-known and widely understood in the solar cell art. 
Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive. Applicant argues “Kalkanoglu teaches photovoltaic modules 110 that are formed as strips and along which a row of individual PV elements 112…have a single row of PV elements and not a plurality of rows and it appears that all of the illustrated embodiments illustrate the same single strip of PV module…there is no pattern to Kalkanoglu’s modules” (page 7).
The Examiner respectfully disagrees.  As fully discussed in the rejection above all sub-sheets (110a-110d) of the prior art are taken together as the claimed backsheet.  Therefore the limitations of the claim are met as the claim does not require the back-sheet to be a single sheet, nor does it require the sheet to be continuous in any manner.
Applicant argues that the prior art fails to teach series interconnection (pages 7-8).
The Examiner respectfully directs Applicant above for a full discussion of the art.  The prior art teaches electrical interconnection and the selection of series/parallel is well within purview of the artisan.
Applicant’s arguments regarding claim 26 is answered to as above for claim 1, as these arguments are nearly identical in content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726